In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00048-CR


                      TERRANCE WAYNE PARNELL, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 46th District Court
                                   Wilbarger County, Texas
                 Trial Court No. 12,104, Honorable Dan Mike Bird, Presiding

                                   December 7, 2018

                            PERMANENT ABATEMENT
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant Terrance Wayne Parnell was convicted by jury of the offense of

aggravated robbery1 and sentenced to a term of imprisonment. Appellant perfected an

appeal, but a mandate has not yet been issued by the court.


      The State has filed a document indicating appellant died on February 1, 2018. The

death of the appellant during the pendency of his criminal appeal deprives this court of



      1   TEX. PENAL CODE ANN. § 29.03 (West 2018).
jurisdiction. Freeman v. State, 11 S.W.3d 240 (Tex. Crim. App. 2000) (citing Ryan v.

State, 891 S.W.2d 275 (Tex. Crim. App. 1994); TEX. R. APP. P. 7.1(a)(2)). The proper

action is abatement of the appeal. See TEX. R. APP. P. 7.1(a)(2).


      Accordingly, this appeal is permanently abated.




                                                        James T. Campbell
                                                           Justice



Do not publish.




                                            2